Name: Commission Regulation (EEC) No 2434/89 of 7 August 1989 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 230/22 8. 8 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2434/89 of 7 August 1989 altering the export refunds on white sugar and raw sugar exported in die natural state mation known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having rqgard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EEC) No 2379/89 (3), as amended by Regula ­ tion (EEC) No 2426/89 (4) Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2379/89 to the infor ­ HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 2379/89 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 8 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. I1) OJ No L 114, 27. 4. 1989, p. 1 . O OJ No L 225, 3 . 8 . 1989, p. 28 . 0 OJ No L 228, 5 . 8 . 1989, p. 32. 8 . 8 . 89 Official Journal of the European Communities No L 230/23 ANNEX to the Commission Regulation of 7 August 1989 altering the export refunds on white sugar and raw sugar exported in the natural state (ECU) \ Amount of refund Product code per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 1701 11 90 100 16,54 0 1701 11 90 910 23,20 0 I 1701 11 90 950 0 I 1701 12 90 100 16,54 0 II 1701 12 90 910 23,20 0 II 1701 12 90 950 0 II 1701 91 00 000 \ 0,1798 1701 99 10 100 17,98 II 1701 99 10 910 25,22 I 1701 99 10 950 23,72 I 1701 99 90 100 || 0,1798 (1) Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9. 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14).